Exhibit 10.1

Execution Version

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT, dated as of January 22, 2013 (this
“Agreement”), is made among Allergan, Inc., a Delaware corporation (“Parent”),
Groundhog Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Purchaser”), and each of the individuals or entities
listed on a signature page hereto (each, a “Stockholder”). Capitalized terms
used but not defined herein have the meanings set forth in the Agreement and
Plan of Merger, dated as of the date of this Agreement (the “Merger Agreement”),
among Parent, Purchaser and MAP Pharmaceuticals, Inc., a Delaware corporation
(the “Company”).

WHEREAS, each Stockholder owns of record, or beneficially (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), shares of common
stock of the Company, par value $0.01 per share (“Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Purchaser and the Company are entering into the Merger Agreement, a copy of
which has been made available to each Stockholder, which provides for, among
other things, the making of a tender offer (such offer, as it may be amended
from time to time as permitted by the Merger Agreement, the “Offer”) by
Purchaser for all of the outstanding Shares, and the subsequent merger of
Purchaser with and into the Company (the “Merger”), each upon the terms and
subject to the conditions set forth therein;

WHEREAS, as an inducement and condition to Parent’s and Purchaser’s willingness
to enter into the Merger Agreement, Parent has required that each Stockholder
enter into this Agreement;

WHEREAS, the Company and certain stockholders of the Company, including certain
of the Stockholders, are parties to that certain Third Amended and Restated
Registration Rights Agreement, dated as of March 21, 2007 (the “Registration
Rights Agreement”); and

WHEREAS, each Stockholder who is a party to the Registration Rights Agreement
has agreed that such Stockholder will not, to the extent set forth herein,
exercise any of its rights under the Registration Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
representations, warranties and agreements set forth herein, the parties hereby
agree as follows:

SECTION 1. Covenant To Tender

(a) Unless this Agreement shall have been terminated in accordance with its
terms, each Stockholder shall validly tender, or cause to be tendered, in the
Offer (i) any and all Shares currently owned (of record or beneficially) by such
Stockholder and (ii) any additional Shares that such Stockholder acquires in any
manner after the date of this Agreement (collectively, the “Subject Shares”),
pursuant to and in accordance with the terms of the Offer;



--------------------------------------------------------------------------------

provided, however, that (x) a Stockholder shall not be required, for purposes of
this Agreement, to exercise any unexercised Company Stock Option held by such
Stockholder and (y) a Stockholder shall not have any obligation under this
Section 1(a) to tender any Subject Shares into the Offer to extent such shares
constitute Company Restricted Stock Awards or Company RSUs or if that tender
could cause such Stockholder to incur liability under Section 16(b) of the
Exchange Act.

(b) Each Stockholder agrees that once its or his Subject Shares are tendered,
such Stockholder will not withdraw or cause to be withdrawn any of such Subject
Shares from the Offer; unless and until (A) the Offer shall have been terminated
by the Purchaser in accordance with the terms of the Merger Agreement or
(B) this Agreement shall have been terminated in accordance with its terms.

(c) If a Stockholder owns Subject Shares beneficially, but not of record, then
such Stockholder shall promptly, but in any event no later than ten
(10) Business Days before the originally scheduled Acceptance Date, cause the
nominee that holds such Subject Shares to tender all such beneficially owned
Subject Shares.

(d) If a Stockholder owns Subject Shares of record, then such Stockholder shall
promptly, but in any event no later than ten (10) Business Days before the
originally scheduled Acceptance Date, tender all such Subject Shares owned of
record.

(e) In furtherance of the foregoing, at the time of tendering the Subject
Shares, each Stockholder shall (i) deliver to the depositary designated in the
Offer (the “Depositary”) (A) a letter of transmittal with respect to its or his
Subject Shares complying with the terms of the Offer, (B) a certificate or
certificates representing such Subject Shares or an “agent’s message” (or such
other evidence, if any, of transfer as the Depositary may reasonably request) in
the case of a book-entry transfer of any Subject Shares and (C) all other
documents or instruments, to the extent applicable, in the form required to be
delivered by the other stockholders of the Company pursuant to the terms of the
Offer, and/or (ii) instruct its or his broker or such other Person that is the
holder of record of any Subject Shares to tender such Subject Shares pursuant to
and in accordance with the terms of the Offer.

SECTION 2. Documentation and Information. Each Stockholder: (i) consents to the
publication and disclosure by Parent of such Stockholder’s identity and holdings
of Subject Shares in all documents and schedules filed with the SEC and the
existence and terms of this Agreement that Parent reasonably determines, in its
sole discretion, should be publicly disclosed under applicable Law in connection
with the Offer, the Merger or any transactions contemplated by the Merger
Agreement; and (ii) shall promptly give to Parent any information that Parent
may reasonably require for the preparation of any applicable disclosure
documents. Each Stockholder shall promptly notify Parent of any inaccuracies or
omissions with respect to any information supplied by such Stockholder to
Parent.

SECTION 3. Voting Agreement. Each Stockholder shall, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
holders of Shares (a “Company Stockholders Meeting”):

 

2



--------------------------------------------------------------------------------

(a) be present, in person or represented by proxy, or otherwise cause such
Stockholder’s Subject Shares to be counted for purposes of determining the
presence of a quorum at such meeting; and

(b) vote (or cause to be voted) with respect to all such Stockholder’s Subject
Shares (to the extent that any of such Stockholder’s Subject Shares have not
been purchased in the Offer prior to the record date with respect to such vote):

(i) in favor of the adoption of the Merger Agreement;

(ii) in favor of any proposal to adjourn the Company Stockholders Meeting to a
later date if there are not sufficient votes for adoption of the Merger
Agreement on the date on which the Company Stockholders Meeting is held; and

(iii) against (A) any proposal that could reasonably be expected to, directly or
indirectly, impede, interfere with, delay, postpone, discourage or adversely
affect the consummation of the Offer or Merger, (B) any Acquisition Proposal and
any action in furtherance of any Acquisition Proposal, and (C) any action,
proposal, transaction or agreement that would reasonably be expected to result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of such Stockholder under this Agreement or, to such Stockholder’s
knowledge, of the Company under the Merger Agreement.

SECTION 4. Irrevocable Proxy.

(a) Each Stockholder hereby revokes (or agrees to cause to be revoked) any
proxies that it has heretofore granted with respect to the Subject Shares.

(b) Each Stockholder hereby irrevocably appoints Parent as attorney-in-fact and
proxy, with full power of substitution and resubstitution, for and on behalf of
such Stockholder, for and in the name, place and stead of such Stockholder, to:

(i) attend any and all Company Stockholder Meetings and represent the
Stockholder at such Company Stockholder Meetings;

(ii) vote, or issue instructions to the record holder to vote, such
Stockholder’s Subject Shares in accordance with the provisions of Section 3 at
any and all Company Stockholder Meetings; and

(iii) grant or withhold, or issue instructions to the record holder to grant or
withhold, in accordance with the provisions of Section 3, all written consents
with respect to the Subject Shares at any and all Company Stockholder Meetings.

(c) Each Stockholder hereby affirms that (i) the proxy set forth in this
Section 4 (the “Proxy”) is granted in consideration of, and as an inducement to,
Parent and Purchaser entering into the Merger Agreement, and (ii) that the Proxy
is given to secure the obligations of such Stockholder under Section 3 hereof.
Each Stockholder hereby further affirms that the Proxy is therefore coupled with
an interest and shall be irrevocable during the Agreement Period (as defined
below). The Proxy shall automatically terminate upon the termination of this
Agreement.

 

3



--------------------------------------------------------------------------------

(d) Each Stockholder authorizes such attorney and proxy to substitute any other
Person to act hereunder, to revoke any substitution and to file the Proxy and
any substitution or revocation with the Secretary of the Company.

(e) Parent agrees not to exercise the Proxy for any purpose other than the
purposes described in this Agreement.

SECTION 5. Representations and Warranties of Each Stockholder. Each Stockholder,
for itself and not as to any other Stockholder, represents and warrants to
Parent and Purchaser, as of the date hereof, as follows:

(a) Organization. If such Stockholder is not an individual, it is duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its organization.

(b) Authorization.

(i) If such Stockholder is an individual, such Stockholder has full legal
capacity, right and authority to execute and deliver this Agreement and to
perform such Stockholder’s obligations hereunder.

(ii) If such Stockholder is not an individual, it has full corporate, limited
liability company, partnership or trust power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance by such Stockholder of this Agreement and
the consummation by such Stockholder of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of such
Stockholder.

(c) Due Execution and Delivery. This Agreement has been duly executed and
delivered to Parent and Purchaser by such Stockholder and constitutes a valid
and legally binding obligation of such Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law). If such Stockholder is married, and any of
the Subject Shares of such Stockholder constitute community property or
otherwise need spousal or other approval for this Agreement to be legal, valid
and binding, this Agreement has been duly and validly executed and delivered by
such Stockholder’s spouse and, assuming due authorization, execution and
delivery by Parent, constitutes a valid and legally binding obligation of such
Stockholder’s spouse in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).

 

4



--------------------------------------------------------------------------------

(d) No Violation.

(i) The execution and delivery of this Agreement by such Stockholder does not,
and the performance by such Stockholder of such Stockholder’s obligations
hereunder will not: (A) to the knowledge of such Stockholder, materially
conflict with or violate any Law applicable to such Stockholder or by which such
Stockholder or any of such Stockholder’s properties is bound; or (B) result in
or constitute (with or without notice or lapse of time) any material breach of
or default under, or give to any third party (with or without notice or lapse of
time) any right of termination, amendment, acceleration or cancellation of, or
result (with or without notice or lapse of time) in the creation of any
encumbrance or restriction on any of the Subject Shares pursuant to, any
contract to which such Stockholder is a party or by which such Stockholder or
any of its or his Affiliates or properties is bound, in each case, whether
individually or in the aggregate, that would reasonably be expected to prevent
or delay or impair the consummation by such Stockholder of the transactions
contemplated by this Agreement or otherwise negatively impact Stockholder’s
ability to perform its obligations hereunder.

(ii) The execution and delivery of this Agreement and the Proxy by such
Stockholder do not, and the performance of this Agreement and the Proxy by such
Stockholder will not, require any consent or approval of any Person.

(iii) No consent, approval, order, authorization or permit of, or registration,
declaration or filing with or notification to, any Governmental Entity or any
other Person is required by or with respect to such Stockholder in connection
with the execution and delivery of this Agreement by such Stockholder or the
performance by such Stockholder of such Stockholder’s obligations hereunder,
except for the filing with the SEC of any Schedules 13D or 13G or amendments to
Schedules 13D or 13G and filings under Section 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby.

(e) Ownership of Subject Shares.

(i) Such Stockholder is, and (except with respect to any Subject Shares
Transferred (as defined below) in accordance with Section 7(b) hereof or
accepted for payment pursuant to the Offer) at all times during the Agreement
Period will be, the holder of record or beneficially of the Stockholder’s
Subject Shares, free and clear of any encumbrances or restrictions, except
(i) pursuant to any applicable restrictions on transfer under the Securities Act
and (ii) subject to any risk of forfeiture with respect to any shares of Common
Stock granted to such Stockholder under an employee benefit plan of the Company.

 

5



--------------------------------------------------------------------------------

(ii) Except as provided in this Agreement or, if such Stockholder is a
partnership, pursuant to such Stockholder’s partnership agreement (which
partnership agreement does not prevent such Stockholder from performing its
obligations hereunder), there are no agreements or arrangements of any kind,
contingent or otherwise, obligating Stockholder to Transfer or cause to be
Transferred, any of such Stockholder’s Subject Shares.

(iii) Except pursuant to this Agreement, no Person has any right or obligation
to purchase or otherwise acquire any of such Stockholder’s Subject Shares.

(f) Number of Shares. Except to the extent of any Subject Shares acquired after
the date hereof (which shall become Subject Shares upon that acquisition), the
Subject Shares set forth on Schedule A opposite the name of such Stockholder are
the only Shares owned beneficially or of record by such Stockholder on the date
of this Agreement. Other than as set forth on Schedule A, such Stockholder does
not own any Shares or any options to purchase or otherwise acquire any
securities of the Company, and has no interest in or voting rights with respect
to any securities of the Company.

(g) No Other Proxies. None of such Stockholder’s Subject Shares are subject to
any voting agreement or proxy on the date of this Agreement, except pursuant to
this Agreement.

(h) Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of such Stockholder, threatened against or otherwise
affecting, such Stockholder or any of such Stockholder’s properties or assets
(including such Stockholder’s Subject Shares) that would reasonably be expected
to impair the ability of such Stockholder to perform its, her or his obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

(i) Opportunity to Review. Such Stockholder has had the opportunity to review
the Merger Agreement and this Agreement with counsel of its or his own choosing.
Such Stockholder understands and acknowledges that Parent and Purchaser are
entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

(j) Finders’ Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Purchaser or the Company in respect
of this Agreement based upon any arrangement or agreement made by or on behalf
of such Stockholder in its or his capacity as such.

SECTION 6. Representations and Warranties of Parent and Purchaser. Each of
Parent and Purchaser hereby, severally and not jointly, represent and warrant to
each Stockholder, as of the date hereof, that (a) such party has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, (b) the execution, delivery and performance by such party of this
Agreement and the consummation by such party of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of such
party and (c) this Agreement constitutes a valid and legally binding obligation
of such party in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).

 

6



--------------------------------------------------------------------------------

SECTION 7. No Proxies for, Transfers of, or Liens on Subject Shares.

(a) Except pursuant to the terms of this Agreement, during the Agreement Period,
no Stockholder shall, without the prior written consent of Parent, directly or
indirectly:

(i) grant any proxies, powers of attorney, rights of first offer or refusal, or
enter into any voting trust or voting agreement or arrangement with respect to
any Subject Shares,

(ii) sell (including short sell), assign, transfer, tender, pledge, encumber,
grant a participation interest in, hypothecate or otherwise dispose of
(including by gift) (each, a “Transfer”) any Subject Shares,

(iii) otherwise permit any Liens to be created on any Subject Shares,

(iv) enter into any contract, agreement, option, instrument or other arrangement
or understanding with respect to the direct or indirect Transfer of any Subject
Shares, or

(v) consent to any of the foregoing.

(b) Notwithstanding the foregoing, each Stockholder shall have the right to
Transfer all or any portion of its or his Subject Shares to a Permitted
Transferee of such Stockholder, if and only if such Permitted Transferee shall
have agreed in writing, in a manner reasonably acceptable in form and substance
to Parent, (i) to accept such Subject Shares subject to the terms and conditions
of this Agreement and (ii) to be bound by this Agreement and to agree and
acknowledge that such Person shall constitute a Stockholder for all purposes of
this Agreement. “Permitted Transferee” means, with respect to any Stockholder,
(A) any other Stockholder, (B) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of such Stockholder, (C) any
trust, the trustees of which include only the Persons named in clauses (A) or
(B) and the beneficiaries of which include only the Persons named in clauses
(A) or (B), (D) any corporation, limited liability company or partnership, the
stockholders, members or general or limited partners of which include only the
Persons named in clauses (A) or (B), (E) if such Stockholder is a partnership,
its limited partners or (F) if such Stockholder is a trust, the beneficiary or
beneficiaries authorized or entitled to receive distributions from such trust.
Notwithstanding anything to the contrary contained herein, each Stockholder
shall have the right to make Transfers of Subject Shares by will, operation of
law, Transfers for estate planning purposes or Transfers for charitable purposes
or as charitable gifts or donations, in which case the transferee of such
Subject Shares shall constitute a Permitted Transferee, subject to the
requirements set forth in the first sentence of this clause (b).

(c) Each Stockholder hereby authorizes Parent and Purchaser to direct the
Company to affix to any certificate representing Subject Shares a legend
reflecting the transfer restrictions on the Subject Shares pursuant to this
Agreement and to impose stop orders to prevent the Transfer of any Subject
Shares on the books of the Company in violation of this Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 8. Notices of Certain Events. Each Stockholder shall notify Parent of
any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Section 5.

SECTION 9. Further Assurances. Parent and each Stockholder will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments, and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things, necessary
to perform their respective obligations under this Agreement.

SECTION 10. Certain Adjustments. In the event of a stock split, stock dividend
or distribution, or any change in the Shares by reason of a stock split, reverse
stock split, recapitalization, combination, reclassification, readjustment,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include such shares, as well as all such stock dividends and
distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in the transaction.

SECTION 11. Waiver of Appraisal and Dissenter’s Rights. Each Stockholder waives
and agrees not to exercise any rights of appraisal, rights to dissent or similar
rights with respect to the Merger or other transactions contemplated by the
Merger Agreement that such Stockholder may have with respect to such
Stockholder’s Subject Shares pursuant to Section 262 of the Delaware General
Corporation Law or other applicable Law.

SECTION 12. Registration Rights Agreement.

(a) Each Stockholder that is a party to the Registration Rights Agreement hereby
agrees that: (i) during the Agreement Period such Stockholder will not exercise
any of its rights under the Registration Rights Agreement without the express
prior written consent of Parent and (ii) as of the Effective Time, without any
further or additional action by any of the parties, the Company, Parent,
Purchaser and such Stockholder shall have no further rights, obligations or
duties in respect of one another under the Registration Rights Agreement or in
respect thereof.

(b) Notwithstanding anything to the contrary set forth herein, upon the
termination of the Merger Agreement in accordance with its terms, the
Registration Rights Agreement shall remain in full force and effect.

SECTION 13. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (ii) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(iii) on the earlier of confirmed receipt or the fifth Business Day following
the date of

 

8



--------------------------------------------------------------------------------

mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

If to Parent or Purchaser, to:

Allergan, Inc.

2525 Dupont Drive

Irvine, California 92612

Attention: General Counsel

Facsimile No.: (714) 246-4774

with a copy to:

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive, Suite 1200

Irvine, California 92612

Attention: Terrence Allen, Esq.

Facsimile: (949) 475-4724

If to a Stockholder, to its or his address set forth on a signature page hereto,
with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Patrick A. Pohlen

Facsimile No.: (650) 463-2600

(b) Amendment and Waivers.

(i) Any provision of this Agreement may be amended or waived during the
Agreement Period if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by each party against whom the waiver is to be effective.

(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

(c) Binding Effect; Benefit; Assignment.

(i) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.

 

9



--------------------------------------------------------------------------------

(ii) Neither any Stockholder, on the one hand, nor Parent or Purchaser, on the
other hand, may assign this Agreement or any of its or his rights, interests or
obligations hereunder (whether by operation of Law or otherwise) without the
prior written approval of Parent or such Stockholder, as applicable, except that
each of Parent and Purchaser may assign their respective rights and obligations
under this Agreement, in whole or from time to time in part, to one or more of
their respective Affiliates at any time; provided that such assignment shall not
relieve such Person of its or his obligations under this Agreement.

(d) Termination. This Agreement shall automatically terminate and become void
and of no further force or effect on the earlier of (i) the Effective Time,
(ii) the termination of this Agreement by written notice from Parent to the
Stockholders, (iii) the occurrence of a Triggering Event, (iv) the termination
of the Merger Agreement in accordance with its terms, and (v) the date of any
amendment to the Merger Agreement that reduces the amount, or changes the form,
of consideration payable to the stockholders of the Company pursuant to the
terms of the Merger Agreement (the period from the date hereof through such time
being referred to as the “Agreement Period”); provided that (A) Sections 13(a),
13(b), 13(e), 13(h) and 13(n) shall survive such termination and (B) no such
termination shall relieve or release any Stockholder, Parent or Purchaser from
any obligations or liabilities arising out of its, her or his breach of this
Agreement prior to its termination.

(e) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(i) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

(ii) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself or himself and its or his property, to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware (or another Delaware state court
if the Court of Chancery lacks jurisdiction), or Federal court of the United
States of America, sitting in Delaware, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(a) agrees not to commence any such action or proceeding except in such courts,
(b) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such Federal court, (c) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such action or proceeding in any such Delaware State or
Federal court and (d)

 

10



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such Delaware State
or Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 13(a). Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law. Notwithstanding for foregoing, in furtherance of the
agreements of the parties in this Section 13(e), each Stockholder that has not
as of the date hereof already duly appointed an agent for service of process in
Delaware does hereby appoint RL&F Service Corp., One Rodney Square, Tenth Floor,
Wilmington, New Castle County, Delaware 19801, as such agent.

(iii) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT OR HE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT OR
HE MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT OR HE UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVERS, (C) IT OR HE MAKES SUCH WAIVERS VOLUNTARILY
AND (D) IT OR HE HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13(e)(iii).

(f) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such a determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(g) Specific Performance. The parties hereto agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at law or in equity.

 

11



--------------------------------------------------------------------------------

(h) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by or on behalf of the party incurring such cost or expense,
whether or not the transactions contemplated by this Agreement are consummated.

(i) Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

(j) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof.

(k) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(l) Interpretation. When a reference is made in this Agreement to Sections or
Schedules, such reference shall be to a Section of or Schedule to this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Whenever the words “his” and “him” are used in
this Agreement, they shall be deemed to also include “her”. In this Agreement,
the Stockholder of any Shares held in trust shall be deemed to be the relevant
trust and/or the trustees thereof acting in their capacities as such trustees,
in each case as the context may require to be most protective of Parent,
including for purposes of such trustees’ representations and warranties as to
the proper organization of the trust, their power and authority as trustees and
the non-contravention of the trust’s governing instruments.

(m) No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

(n) Obligations. The obligations of each Stockholder under this Agreement are
several and not joint, and no Stockholder shall have any liability or obligation
under this Agreement for any breach hereunder by any other Stockholder.

(o) Stockholder Capacity. Each Stockholder is signing and entering this
Agreement solely in his capacity as the record or beneficial owner of Subject
Shares, and nothing herein shall limit or affect in any way any actions that may
be hereafter taken by him in his capacity as an employee, officer or director of
the Company or any Subsidiary of the Company or in his or her capacity as a
trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director or officer of the
Company or any trustee or fiduciary of any employee benefit plan or trust from
taking any action in his or her capacity as such director, officer, trustee or
fiduciary.

 

12



--------------------------------------------------------------------------------

(p) Non-Survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time.

(q) No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s organizational documents, the possible acquisition of the Subject
Shares by Parent and Purchaser pursuant to the Merger Agreement, (b) the Merger
Agreement is executed by all parties thereto and (c) this Agreement is executed
by all parties hereto.

(r) 10b5-1 Plans. Notwithstanding anything to the contrary set forth in this
Agreement, each of the Stockholders identified on Schedule A as being a party,
as of the date hereof, to a written plan for trading the Shares in accordance
with Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (each, a
“10b5-1 Plan”), may sell pursuant to such Stockholder’s 10b5-1 Plan up to that
number of Shares indicated on Schedule A as permitted to be sold under such
10b5-1 Plan, which Shares shall be those issued upon the exercise of stock
options outstanding as of the date hereof or Shares outstanding as of the date
hereof, as the case may be, solely as specified in Schedule A. If Shares are
sold pursuant to a Rule 10b5-1 Plan, then the applicable Stockholder on behalf
of whom such Shares are sold, shall provide prompt (and in any event within
three Business Days) written notice to Parent of such sale, including the amount
of Shares sold. Each such Stockholder has made available to Parent an accurate
and complete copy of such Stockholder’s 10b5-1 Plan as in effect on the date
hereof, and each such 10b5-1 Plan shall not be amended during the Agreement
Period.

[The next page is the signature page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Allergan, Inc. By:     Name:   Title:   Groundhog Acquisition, Inc. By:    
Name:   Title:  

[Stockholder signatures begin on the next page]

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER Brookside Capital Partners Fund, L.P.   Name:     Title:    
Address:   200 Clarendon Street   Boston, MA 02116 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Timothy S. Nelson Name:   Timothy S. Nelson Address:   24995
Miller Cutoff Road   Los Gatos, CA 95033 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER

/s/ Thomas A. Armer

Name:

 

Thomas A. Armer

Address:

 

1225 Estate Drive

 

Los Altos, CA 94024

Facsimile:

   

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Christopher Y. Chai Name:   Christopher Y. Chai Address:   1400
Mills Ave.   Burlingame, CA 94010 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Charlene A. Friedman Name:   Charlene A. Friedman Address:   143
Seminary Drive   Menlo Park, CA 94025 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Anastasios E. Gianakakos Name:   Anastasios E. Gianakakos
Address:   560 Lemon Street   Menlo Park, CA 94025 Facsimile:   (650) 899-1600

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Donald J. Kellerman Name:   Donald J. Kellerman Address:   1030
Glen Brook Avenue   San Jose, CA 95125 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Scott Borland Name:   Scott Borland Address:   16161 Escobar
Drive   Los Gatos, CA 95032 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Matthew V. McPherron Name:   Matthew V. McPherron Address:   200
Clarendon Street   Boston, MA 02116 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ H. Ward Wolff Name:   H. Ward Wolff Address:   200 N. Almenar
Drive   Greenbrae, CA 94904 Facsimile:   (415) 461-3889

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Scott R. Ward Name:   Scott R. Ward Address:   6410 Ballantine
Ct   Inver Grove Heights   Minnesota, 55077 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Bernard J. Kelley Name:   Bernard J. Kelley Address:   1820
Rittenhouse Square #802   Philadelphia, PA 19103 Facsimile:   (215) 735-3664

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ Gerri A. Henwood Name:   Gerri A. Henwood Address:   490 Lapp Rd
  Malvern, PA 19355 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

STOCKHOLDER /s/ W. James O’Shea Name:   W. James O’Shea Address:   6 Arlington
Street   Unit 6   Boston, MA 02116 Facsimile:    

Signature Page to Tender and Support Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Ownership of Shares(1)

 

Name

   Number of
Shares
Owned      Number of Shares
Subject to Vested
and Unexercised
Company Stock
Options      Number of Shares
Subject to Unvested
and Unexercised
Company Stock
Options      Number of
Company
RSUs      Number of
Shares of
Restricted
Stock      Number of
Subject
Shares      Shares that
May be Sold
Pursuant to
a 10b5-1
Plan  

Brookside Capital Partners Fund, L.P.

     2,999,526         0         0         0         0         2,999,526        
0   

Timothy S. Nelson

     33,017         1,265,595         247,397         37,500         0        
1,336,112         150,000 (2) 

Thomas A. Armer

     239,556         276,065         61,928         17,750         0        
533,371         39,620 (2)                         20,000 (3) 

Christopher Y. Chai

     10,979         268,435         63,282         17,750         0        
297,164         0   

Charlene A. Friedman

     1,307         207,267         63,282         17,750         0        
226,324         0   

Anastasios E. Gianakakos

     14,330         183,905         61,095         17,750         0        
215,985         30,000 (2) 

Donald J. Kellerman, Pharm.D.

     1,986         143,501         62,449         17,750         0        
163,237        
16,000
(2) 
                       1,429 (3) 

Scott Borland (4)

     9,475         120,620         67,527         21,075         0        
151,170         0   

Matthew V. McPherron (5)

     2,999,526         36,666         3,334         0         0        
3,036,192         0   

H. Ward Wolff

     0         59,166         3,334         0         0         59,166         0
  

Scott R. Ward

     2,000         59,166         3,334         0         0         61,166      
  0   

Bernard J. Kelley

     0         53,615         3,334         0         0         53,615         0
  

Gerri A. Henwood

     0         29,166         3,334         0         0         29,166         0
  

W. James O’Shea

     0         5,000         15,000         0         0         5,000         0
  



--------------------------------------------------------------------------------

(1) Vesting calculated as of January 17, 2013.

(2) Represents the maximum number of Shares issuable upon exercise of stock
options outstanding as of the date hereof that can be sold, solely pursuant to a
10b5-1 Plan that is in existence as of the date hereof.

(3) Represents the maximum number of Shares that are outstanding as of the date
hereof that can be sold, solely pursuant to a 10b5-1 Plan that is in existence
as of the date hereof.

(4) Common Stock held by Mr. Borland includes 1,586 shares of common stock held
by his spouse, an employee of the Company, 16,720 and 1,050 shares of Common
Stock issuable upon exercise of options and vesting of restricted stock units,
respectively, held by his spouse.

(5) Includes shares held by Brookside Capital Partners Fund, L.P. Mr. McPherron
is a managing director of Brookside Capital, LLC, an affiliate of Brookside
Capital Partners Fund, L.P., and disclaims beneficial ownership of such shares
except to the extent of his pecuniary interest therein.